UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2015 Or ¨ Transition Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission file number: 002-25577 DIODES INCORPORATED (Exact name of registrant as specified in its charter) Delaware 95-2039518 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 4949 Hedgcoxe Road, Suite 200 Plano, Texas (Address of principal executive offices) (Zip code) (972) 987-3900 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Largeacceleratedfiler x Acceleratedfiler ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨ Nox The number of shares of the registrant’s Common Stock outstanding as of August 4, 2015 was 48,601,019. Table of Contents Page Part I – Financial Information -1- Item 1 – Financial Statements -1- Consolidated Condensed Balance Sheets as of June 30, 2015 and December 31, 2014 -1- Consolidated Condensed Statements of Operations for the Three and Six Months Ended June 30, 2015 and 2014 -3- Consolidated Condensed Statements of Comprehensive Income for the Three and Six Months Ended June 30, 2015 and 2014 -4- Consolidated Condensed Statements of Cash Flows for the Six Months Ended June 30, 2015 and 2014 -5- Notes to Consolidated Condensed Financial Statements -6- Item 2 – Management’s Discussion and Analysis of Financial Condition and Results of Operations -15- Item 3 – Quantitative and Qualitative Disclosures About Market Risk -24- Item 4 – Controls and Procedures -25- Part II – Other Information -26- Item 1 – Legal Proceedings -26- Item 1A – Risk Factors -26- Item 2 – Unregistered Sales of Equity Securities and Use of Proceeds -26- Item 3 – Defaults Upon Senior Securities -26- Item 4 – Mine Safety Disclosures -26- Item 5 – Other Information -26- Item 6 – Exhibits -27- Signature -28- PART I—FINANCIAL INFORMATION Item1—Financial Statements DIODES INCORPORATED AND SUBSIDIARIES CONSOLIDATED CONDENSED BALANCE SHEETS (In thousands) ASSETS June 30, December 31, (Unaudited) CURRENT ASSETS Cash and cash equivalents $ $ Short-term investments Accounts receivable, net Inventories Deferred income taxes, current Prepaid expenses and other Total current assets PROPERTY, PLANT AND EQUIPMENT, net DEFERRED INCOME TAXES, non-current OTHER ASSETS Goodwill Intangible assets, net Other Total assets $ $ The accompanying notes are an integral part of these consolidated condensed financial statements. -1- DIODES INCORPORATED AND SUBSIDIARIES CONSOLIDATED CONDENSED BALANCE SHEETS (continued) LIABILITIES AND EQUITY (In thousands, except share data) June 30, December 31, (Unaudited) CURRENT LIABILITIES Lines of credit and short-term debt $ $ Accounts payable Accrued liabilities Income tax payable Total current liabilities LONG-TERM DEBT, net of current portion OTHER LONG-TERM LIABILITIES Total liabilities COMMITMENTS AND CONTINGENCIES (See Note H) EQUITY Diodes Incorporated stockholders' equity Preferred stock - par value $1.00 per share; 1,000,000 shares authorized; no shares issued or outstanding - - Common stock - par value $0.66 2/3 per share; 70,000,000 shares authorized; 48,241,281 and 47,591,092 issued and outstanding at June 30, 2015 and December 31, 2014, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Total Diodes Incorporated stockholders' equity Noncontrolling interest Total equity Total liabilities and equity $ $ The accompanying notes are an integral part of these consolidated condensed financial statements. -2- DIODES INCORPORATED AND SUBSIDIARIES CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS (Unaudited) (In thousands, except per share data) Three Months Ended Six Months Ended June 30, June 30, NET SALES $ COST OF GOODS SOLD Gross profit OPERATING EXPENSES Selling, general and administrative Research and development Other operating expenses Total operating expenses Income from operations OTHER INCOME (EXPENSES) Income before income taxes and noncontrolling interest INCOME TAX PROVISION NET INCOME Less: NET INCOME attributable to noncontrolling interest ) NET INCOME attributable to common stockholders $ EARNINGS PER SHARE attributable to common stockholders Basic $ Diluted $ Number of shares used in computation Basic Diluted The accompanying notes are an integral part of these consolidated condensed financial statements. -3- DIODES INCORPORATED AND SUBSIDIARIES CONSOLIDATED CONDENSED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) (In thousands) Three Months Ended Six Months Ended June 30, June 30, Net income $ Foreign currency translation adjustment ) ) Unrealized gain (loss) on defined benefit plan, net of tax ) ) Unrealized foreign currency gain (loss), net of tax ) Comprehensive income Less: Comprehensive income attributable to noncontrolling interest ) Total comprehensive income attributable to common stockholders $ The accompanying notes are an integral part of these consolidated condensed financial statements. -4- DIODES INCORPORATED AND SUBSIDIARIES CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) Six Months Ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES $ $ CASH FLOWS FROM INVESTING ACTIVITIES Decrease (increase) in restricted cash ) Purchases of property, plant and equipment ) ) Proceeds from sales of property, plant, and equipment 19 Purchases of equity securities ) ) Purchases of short-term investments ) - Proceeds from sale of equity securities and short-term investments Other ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Advances on lines of credit and short-term debt Repayments on lines of credit and short-term debt ) ) Repayments of long-term debt ) ) Net proceeds from issuance of common stock Other ) ) Net cash used in financing activities ) ) EFFECT OF EXCHANGE RATE CHANGES ON CASH AND CASH EQUIVALENTS ) ) INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, beginning of period CASH AND CASH EQUIVALENTS, end of period $ $ SUPPLEMENTAL CASH FLOW INFORMATION: Non-cash financing activities: Property, plant and equipment purchased on accounts payable $ ) $ ) The accompanying notes are an integral part of these consolidated condensed financial statements. -5- DIODES INCORPORATED AND SUBSIDIARIES NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS (Unaudited) NOTE A – Nature of Operations, Basis of Presentation and Recently Issued Accounting Pronouncements Nature of Operations Diodes Incorporated, together with its subsidiaries (collectively, the “Company,” “we” or “our”), is a leading global manufacturer and supplier of high-quality, application specific standard products within the broad discrete, logic and analog semiconductor markets, serving the consumer electronics, computing, communications, industrial and automotive markets throughout Asia, North America and Europe. Basis of Presentation The accompanying unaudited consolidated condensed financial statements have been prepared in accordance with accounting principles generally accepted in the United States (“U.S.”) (“GAAP”) for interim financial information and with the instructions to Form 10-Q. They do not include all information and footnotes necessary for a fair presentation of financial position, operating results and cash flows in conformity with U.S. GAAP for complete financial statements. These consolidated condensed financial statements should be read in conjunction with the consolidated financial statements and related notes contained in the our Annual Report on Form 10-K for the year ended December31, 2014. All significant intercompany balances and transactions have been eliminated in consolidation. In the opinion of management, all adjustments (consisting of normal recurring adjustments and accruals) considered necessary for a fair presentation of the operating results for the period presented have been included in the interim period. Operating results for the three and six months ended June 30, 2015 are not necessarily indicative of the results that may be expected for other interim periods or the year ending December31, 2015. The consolidated condensed financial data at December31, 2014 is derived from audited financial statements included in our Annual Report on Form 10-K for the year ended December31, 2014, filed on March 2, 2015. The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. Actual results could differ from these estimates. As permitted under U.S. GAAP, interim accounting for certain expenses, including income taxes, are based on full year forecasts. For interim financial reporting purposes, income taxes are recorded based upon estimated annual effective income tax rates taking into consideration discrete items occurring in a quarter. Certain prior year’s balances have been reclassified to conform to the current financial statement presentation. Recently Issued Accounting Pronouncements In May 2014, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) No. 2014-09, Revenue from Contracts with Customers (Topic 606).ASU 2014-09 is based on the principle that revenue is recognized to depict the transfer of goods or services to customers in an amount that reflects the consideration to which the entity expects to be entitled in exchange for those goods or services. ASU 2014-09 also requires additional disclosure about the nature, amount, timing and uncertainty of revenue and cash flows arising from customer contracts, including significant judgments and changes in judgments and assets recognized from costs incurred to obtain or fulfill a contract.ASU 2014-09 was originally effective for us in the first quarter of 2017, but in July 2015 the FASB approved a proposal to defer the effective date to the first quarter of 2018.Under this proposal, early adoption is permitted as of the original effective time period of first quarter of 2017 and requires either a retrospective or a modified retrospective approach to adoption.The Company has not yet selected a transition method and is currently evaluating the effect that the updated standard will have on its consolidated financial statements and related disclosures. -6- NOTE B – Earnings Per Share Basic earnings per share is calculated by dividing net income attributable to common stockholders by the weighted-average number of shares of Common Stock outstanding during the period. Diluted earnings per share is calculated similarly but includes potential dilution from the exercise of stock options and stock awards, except when the effect would be anti-dilutive. The computation of basic and diluted earnings per common share is as follows (in thousands, except per share data): Three Months Ended Six Months Ended June 30, June 30, BASIC Weighted average number of common shares outstanding used in computing basic earnings per share Net income attributable to common stockholders $ Earnings per share attributable to common stockholders $ DILUTED Weighted average number of common shares outstanding used in computing basic earnings per share Add:Dilutive effect of stock options and stock awards outstanding Net income attributable to common stockholders $ Earnings per share attributable to common stockholders $ NOTE C – Inventories Inventories stated at the lower of cost or market value are as follows (in thousands): June 30, December 31, Raw materials $ $ Work-in-progress Finished goods Total $ $ NOTE D – Goodwill and Intangible Assets Changes in goodwill are as follows (in thousands): Balance at December 31, 2014 $ Foreign currency translation adjustment Balance at June 30, 2015 $ -7- Intangible assets are as follows (in thousands): June 30, December 31, Intangible assets subject to amortization: Gross carrying amount $ $ Accumulated amortization ) ) Foreign currency translation adjustment ) ) Total Intangible assets with indefinite lives: Gross carrying amount Foreign currency translation adjustment ) ) Total Total intangible assets, net $ $ Amortization expense related to intangible assets subject to amortization was approximately $2 million for both the three months ended June 30, 2015 and 2014, and approximately $4 million for both the six months ended June 30, 2015 and 2014. NOTE E – Income Tax Provision Income tax expense of approximately $5 million and $6 million was recorded for the three months ended June 30, 2015 and 2014, respectively, and income tax expense of approximately $10 million and $8 million was recorded for the six months ended June 30, 2015 and 2014, respectively. This resulted in an effective tax rate of 25.8% for the six months ended June 30, 2015, as compared to 22.5% in the same period last year and compared to 23.7% for the full year of 2014.The effective tax rate for the six months ended June 30, 2015 includes an immaterial charge for various discrete items. The estimated annual tax rate for 2015 is expected to be approximately 25%, excluding discrete items.Our effective tax rates for the six months ended June 30, 2015 and 2014, excluding discrete items, were lower than the U.S. statutory tax rate of 35%, principally from the impact of income in lower-taxed jurisdictions. For the three months ended June 30, 2015, we reported domestic and foreign pre-tax income of approximately $3 million and $18 million, respectively.For the six months ended June 30, 2015, we reported domestic and foreign pre-tax income/(loss) of approximately $(3) million and $40 million, respectively. Funds repatriated from foreign subsidiaries to the U.S. may be subject to federal and state income taxes. We intend to permanently reinvest overseas all of our earnings from our foreign subsidiaries, except to the extent such undistributed earnings have previously been subject to US tax; accordingly, deferred U.S. taxes are not recorded on undistributed foreign earnings. The impact of tax holidays decreased our tax expense by approximately $2 million and $1 million for the six months ended June 30, 2015 and 2014, respectively. The benefit of the tax holidays on both basic and diluted earnings per share for the six months ended June 30, 2015 and 2014 was approximately $0.04 and $0.03, respectively.
